IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                          No.   96-60117

                          Summary Calendar
                       _____________________



WILLIAM A HARRINGTON
                                Plaintiff-Appellant,

          v.


MARVIN T RUNYON, Postmaster General of the United States Postal
Service
                              Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                          (4:92CV2-B-0)
_________________________________________________________________

                        September 3, 1996
Before KING, HIGGINBOTHAM, and STEWART, Circuit Judges.

PER CURIAM:*

     William Harrington appeals the district court’s final

judgment, entered on December 8, 1995, granting summary judgment

in favor of Marvin Runyon and the order denying his motion for

____________________

     *Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
extension of time to file a motion for reconsideration entered on

January 25, 1996.   Because Harrington’s notice of appeal was not

timely filed with respect to the summary judgment order, we

dismiss that appeal.   The notice of appeal for the motion for an

extension of time to file a motion for reconsideration was timely

and we affirm the district court’s decision denying the motion.



                          I.    BACKGROUND

     On January 3, 1994, after exhausting his administrative

remedies, William Harrington (“Harrington”) filed a Title VII

discrimination suit against Marvin Runyon (“Runyon”), the

Postmaster General of the United States.      On May 11, 1995, Runyon

filed a motion for summary judgment which was granted on December

8, 1995, and the case was dismissed with prejudice.     On January

10, 1996, Harrington filed a motion to extend time to file a

motion for reconsideration.     On January 25, 1996, the district

court denied the motion for extension of time.     On February 23,

1996, Harrington filed a notice of appeal.



                          II.    DISCUSSION

A.   Appeal of the Summary Judgment

     The order for summary judgment was filed on December 8,

1995.   Federal Rule of Appellate Procedure 4(a) states that

notice of appeal must be filed within 30 days of the entry of the


                                   2
judgment or order appealed from unless the United States

Government is a party to the suit in which case the time to file

a notice of appeal is extended to sixty days.    Fed. R. App. P. 4.

Following this rule, the last day on which Harrington could have

filed a timely notice of appeal of the summary judgment was

February 6, 1996.    In this case however, the notice of appeal was

not filed until February 23, 1996, seventeen days after the

deadline had passed.    The notice of appeal was not timely filed;

therefore, we are without jurisdiction over Harrington’s appeal

from the summary judgment.



B.    Appeal of the motion for extension of time to file a motion

for reconsideration.

      In the Federal Rules of Civil Procedure there is no “motion

for reconsideration” in haec verba.    Lavespere v. Niagara Mach. &

Tool Works, Inc., 910 F.2d 167, 173 (5th Cir. 1990), cert.

denied, 510 U.S. 859 (1993).    Any motion termed as such will be

treated as either a motion to alter or amend the judgment under

Rule 59(e) or a motion for relief from judgment under Rule 60(b).

Id.   If the motion is filed within ten days of the entry of the

order or judgment, it will be treated as a 59(e) motion; if it is

filed after ten days, it will be treated as a 60(b) motion.

Forsythe v. Saudi Arabian Airlines Corp., 885 F.2d 285, 288 (5th

Cir. 1989), Harcon Barge Co., v. D & G Boat Rentals, Inc., 784


                                  3
F.2d 665, 667-69 (5th Cir. 1986)(en banc), cert. denied, 479 U.S.
930.    Rule 59(e) states that a motion to alter or amend must be

filed no later than 10 days after the entry of the judgment.

Fed. R. Civ. P. 59(e).    “The requirement that post-trial motions

be filed within the relevant ten day period after entry of

judgment is jurisdictional, and may not be extended by a waiver

of the parties or by a rule of the district court.”       United

States Leather, Inc. v. H & W Partnership, 60 F.3d 222, 225 (5th

Cir. 1995).    Failure to serve a motion within the time prescribed

deprives the district court of jurisdiction to alter or

reconsider its earlier judgment.       Id.

       In this case Harrington filed a motion for an extension of

time to file a motion to reconsideration.       The motion was filed

on January 10, 1996, which was not within 10 days of the entry of

the judgment; therefore, it would not be a valid Rule 59(e)

motion.    Moreover what Harrington actually filed was a motion for

an extension of time which the court had no authority to grant

even had it been timely filed.    As stated above, motions filed

after 10 days will be treated under Rule 60(b).      In this case,

under Rule 60(b), there was no need for Harrington to file a

motion for an extension of time.       A Rule 60(b) motion may be

filed up to a year after the judgment for certain stated grounds

and “within reasonable time” for all other grounds.       Forsythe,
885 F.2d at 288.    Therefore, there was no need for Harrington to

file a motion for an extension of time.

                                   4
                        III.   CONCLUSION

     For the foregoing reasons, we DISMISS the appeal of the

summary judgment for lack of jurisdiction and AFFIRM the district

court’s denial of the motion for an extension of time.




                                5